SULLIVAN, J.
Epitomized Opinion
First Publication of this Opinion
Burstein is the transferee of land which was bid in by his predecessor at a judicial sale in Cleveland Municipal Court. The Municipal Court, after ordering the marshaling of liens, confirming the sale, and ordering the deed, and after the deed had been delivered and recorded but at the same term of court, vacated the entry of confirmation and order of conveyance, upon a showing made by the owner of the porperty, who was attempting to take advantage of his equity of exemption. At the time the court vacated the entry, a motion to vacate had been filed, but the court entered the order without knowledge of the motion. In affirming the judgment, the Court of Appeals held:
1. It is a well established proposition of law, that a court has complete, unqualified and unconditional control of its own records during the term at which the entries are made. This power is so obviously necessary for the elimination of any injustice, that it is not even disturbed by the intervening rights of third parties accuring subsequently to making of the entry. Mistake or irregularity in procedure would not have any effect whatsoever upon the fundamental and organic right inherent in the court and supported by universal authority to have the complete control during the term over its dockets. 3 OS. 445, 9 OS. 508, 49 OS. 370, 19 CD. 242, 89 OS. 8.